United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF RECLAMATION, Grand Coulee, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2041
Issued: May 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2009 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated June 17, 2009 denying his claim for a recurrence of
disability for medical treatment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of a medical
condition on March 9, 2009 causally related to his August 18, 1980 employment injury.

FACTUAL HISTORY
On August 18, 1980 appellant, then a 22-year-old electrician, filed a traumatic injury
claim alleging that he injured his upper back that day while pulling and carrying cable down.1
The Office accepted the claim for a thoracic back sprain.2
On March 9, 2009 appellant filed a notice of recurrence (Form CA-2a) for medical
treatment only and referenced claim numbers xxxxxx972, xxxxxx112, xxxxxx202 and
xxxxxx270. In support of his claim, he submitted a September 3, 1980 attending physician’s
report and his August 18, 1980 traumatic injury claim form.
In a May 15, 2009 letter, the Office informed appellant that it had received his March 9,
2009 claim requesting additional medical care. It asked that he submit the information noted on
an attached recurrence development checklist. The Office further notified appellant to submit a
narrative report from an attending physician addressing his need for continuing medical
treatment, the extent of any disability and its relationship to his accepted employment injury. It
provided appellant 30 days to submit the requested information. Appellant did not respond.
By decision dated June 17, 2009, the Office denied appellant’s claim for a recurrence of a
medical condition on the grounds that he did not submit sufficient medical evidence to establish
that the current need for treatment was due to his accepted injury.
LEGAL PRECEDENT
A recurrence of a medical condition is defined in the Office’s regulations and procedure
manual as the documented need for further treatment of the accepted condition when there has
been no work stoppage.3 When a claim for a recurrence of medical condition is made more than
90 days after release from medical care, an employee is responsible for submitting a medical
report that contains a description of objective findings and supports causal relationship between
the employee’s current condition and the previous work injury.4 In order to establish that a
claimed recurrence of medical condition was caused by the accepted injury, medical evidence

1

This was assigned claim number xxxxxx112. The record reveals that this claim was combined with claim
number xxxxxx772, which was assigned as the master file number, and the case was closed on November 7, 2007.
Other claims combined with claim number xxxxxx772 as the master file include claim numbers xxxxxx972,
xxxxxx270 and xxxxxx202. Under claim number xxxxxx270, the Office accepted multiple lumbar and thoracic
spine subluxations due to a January 5, 1982 employment injury. It accepted multiple cervical and thoracic spine
subluxations due to an August 6, 1984 employment injury under claim number xxxxxx202. Under claim number
xxxxxx972, the Office accepted the condition of aggravation of cervical spine strain due to a November 5, 1980
employment injury.
2

Appellant retired effective November 2, 2007.

3

J.F., 58 ECAB 124 (2006); Mary A. Ceglia, 55 ECAB 626, 629 (2004); 20 C.F.R. § 10.5(y); Federal (FECA)
Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(a) (January 1998).
4

J.F., id.; Federal (FECA) Procedure Manual, id. at Chapter 2.1500.5(b) (September 2003).

2

bridging the symptoms between the present condition and the accepted injury must support the
physician’s conclusion of a causal relationship.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence.6 Rationalized medical opinion
evidence includes a physician’s rationalized opinion on whether there is a causal relationship
between the employee’s diagnosed condition and the compensable employment factors.7 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.8
ANALYSIS
The Office accepted that appellant sustained a thoracic back sprain as a result of pulling
and carrying cable on August 18, 1980. The issue is whether he sustained a recurrence of a
medical condition on March 9, 2009, causally related to the August 18, 1980 employment injury.
Appellant did not submit any medical evidence in support of his claim for medical cares
related to his August 18, 1980 injury. The only evidence received was a September 3, 1980
attending physician’s report and a copy of his August 18, 1980 traumatic injury claim form. The
Office notified him on May 15, 2009 of the deficiencies in his claim and that he was required to
submit medical evidence to support his claim. However, appellant did not respond within the
allotted time.
An award of benefits may not be based on surmise, conjecture, speculation or upon a
claimant’s own belief that there is causal relationship between his claimed condition and his
employment.9 As appellant has failed to submit any medical evidence containing a rationalized
opinion establishing that he sustained a recurrence of medical condition on March 9, 2009, the
Board finds that he has not met his burden of proof.10
CONCLUSION
The Board finds that appellant did not establish that he sustained a recurrence of medical
condition on March 9, 2009, causally related to the August 18, 1908 employment injury.
5

See Ricky S. Storms, 52 ECAB 349 (2001).

6

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Sedi L. Graham, 57 ECAB 494 (2006).

7

D.G., 59 ECAB ___ (Docket No. 08-1139, issued September 24, 2008); Michael S. Mina, 57 ECAB 379
(Docket No. 05-1763, issued February 7, 2006).
8

I.J., supra note 6; Roy L. Humphrey, 57 ECAB 238 (Docket No. 05-1928, issued November 23, 2005); Victor J.
Woodhams, 41 ECAB 345 (1989).
9

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); Paul E. Thams, 56 ECAB 503 (2005).

10

See J.F., supra note 3; Mary A. Ceglia, supra note 3; Joan R. Donovan, 54 ECAB 615 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 17, 2009 is affirmed.
Issued: May 6, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

